                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


KIMBERLY KIM,

              Plaintiff,

      v.                                     Case No. 19-C-300-NJ

UY CREATIVE COMMUNICATIONS LLC,
MAUREEN UY,

              Defendants.


                    SETTLEMENT CONFERENCE MINUTES


                  HONORABLE WILLIAM E. CALLAHAN PRESIDING

DATE: December 17, 2019

TIME COMMENCED: 9:30 a.m.                    TIME CONCLUDED: 11:30 a.m.

APPEARANCES:

      PLAINTIFF – Kimberly Kim with Attorney Samantha Huddleston

      DEFENDANTS – Maureen Uy with Attorney Anthony Murdock

DISPOSITION: Mediation was conducted in this case on December 17, 2019. Despite
the efforts of the parties, mediation did not result in settlement of this case.
Consequently, this case is referred back to Magistrate Judge Nancy Joseph for further
pretrial processing, and trial processing, if necessary. SO ORDERED.




           Case 2:19-cv-00300-NJ Filed 12/17/19 Page 1 of 1 Document 19
